ORDER
The respondent is a member of the Bar of this state. He appeared before us on Friday, October 12, 1979 in response to our order, in accordance with our Rule 43, directing him to show cause why his admission to the Bar should not be revoked or suspended. The respondent was indicted on June 27, 1979 charged with embezzlement and violation of banking laws. The respondent on September 18, 1979 pleaded guilty to both charges. On the charge of embezzlement, he was sentenced to the Adult Correctional Institution for two (2) years, sentence suspended and placed on probation for four (4) years. On the charge of violation of banking laws, he was sentenced to the Adult Correctional Institution for one (1) year, sentence suspended and placed on probation for one (1) year. The respondent was to make restitution as a condition of probation. The respondent at his appearance failed to show cause why his admission to the Bar should not be revoked or suspended. Accordingly, pursuant to Supreme Court Rule 43, it is hereby ordered that Respondent Vincent J. Baccari be and he hereby is disbarred beginning November 15, 1979 from further engaging in the practice of law. The respondent is further directed to comply with Rule 42-15 and to furnish to the Clerk of this Court on or before November 1, 1979, the names and addresses of all clients represented by him. The Clerk shall take such action as prescribed by said Rule 42-15.